Citation Nr: 1718664	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Kentucky Army National Guard from November 1958 to May 1959 and on active duty in the Army from September 1961 to August 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus, the decision poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In written statements of record and during his March 2017 Board videoconference hearing, the Veteran and his spouse asserted that in-service noise exposure without issuance of hearing protection caused his current tinnitus.  He indicated that he first noticed ringing in his ears during active service after exposure to heavy artillery, tanks, grenade training, and rifle firing.  He further commented that he did not know that he could get help from VA or file a claim until 2012.  It was noted that he worked for an aerospace company after service, delivering aircraft parts and then being promoted to an office job a few years later.  He highlighted that he was seldom in areas where he used issued hearing protection and reported no post-service recreation noise exposure.  

Despite the Veteran's reports of an onset of his claimed tinnitus during his service, service treatment records associated with the record are negative for a diagnosis of or treatment for tinnitus.  The Veteran's DD Forms 214 revealed that his military occupational specialty (MOS) was Basic Armor and later Light Weapons Infantry and that he received awards for Marksman (Rifle) and Expert (M-14 Rifle).

In a December 2012 VA audio examination report, the Veteran reported constant tinnitus for both ears that he describes as "ringing" and that he was unable to recall when he first noticed it, as he claimed it was "as long as he can remember".  The examiner diagnosed tinnitus but indicated that a medical opinion regarding the etiology without resorting to speculation could not be provided, as the claims file was not provided.  In a January 2013 VA addendum medical opinion, after review of the claims file, the same VA examiner opined that tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure, current hearing loss.  In the cited rationale, the examiner noted that there was no mention of tinnitus in the Veteran's records and that he denied any ear trouble on all his questionnaires in his records.  The examiner further noted that the Veteran was unable to recall when he first noticed tinnitus and did not relate it to anything in the military.

In a February 2014 VA medical opinion, the same VA examiner again reviewed the record, including the Veteran's service treatment records.  The examiner noted that the Veteran was most likely was exposed to excessive amounts of noise exposure in service.  However, the examiner indicated that there was no documentation to support any acoustic damage upon separation.  The examiner then cited to Noise and Military Service - Implications for Hearing Loss and Tinnitus (2006), noting that the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Thus, the examiner noted that the opinion remained the same that it was not as least as likely as not that any current tinnitus was related to the Veteran's military noise exposure.

Despite the adverse medical opinions, the Board concludes that entitlement to service connection for tinnitus is warranted.  In view of the totality of the evidence, including the Veteran's documented in-service MOS as well as conceded in-service noise exposure, current findings of tinnitus, the decreased probative value of the January 2013 and February 2014 VA medical opinions due to inadequate rationale and incomplete consideration of the Veteran's lay assertions, and the competent and credible reports of in-service noise exposure and continuous symptoms of tinnitus since service, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to service connection for bilateral hearing loss on appeal.

In written statements of record and during his March 2017 Board videoconference hearing, the Veteran and his spouse asserted that in-service noise exposure without issuance of hearing protection caused his current bilateral hearing loss.  The Veteran reported that he was training in tanks firing 90 millimeter tank guns as well as 50 caliber and 30 caliber machine guns during ACDUTRA as a gunner and tank commander.  During active duty in 1961, he reported that he was a Drill Sergeant in a basic training company as well as a physical training instructor, spending many days on the firing range while trainees were qualifying with rifles, shouting out instructions/cadences, and was also involved with grenade training.  

He indicated that he first noticed decreased hearing acuity during active service.  He further commented that he did not know that he could get help from VA or file a claim until 2012.  It was noted that he worked for an aerospace company after service, delivering aircraft parts and then being promoted to an office job a few years later.  He highlighted that he was seldom in areas where he used issued hearing protection.  In addition, he reported no post-service recreation noise exposure and no current use of hearing aids.  The Veteran's representative has consistently argued that the Veteran was provided a whispered voice test upon enlistment and separation from military, which did not accurately assess high frequency hearing sensitivity and could neither prove nor disprove normal hearing. 

Service treatment records did not show any complaints or findings of bilateral hearing loss.  The September 1958 ARNG enlistment examination report showed hearing in each ear was 15/15 for whispered voice (WV).  The May 1959 AFRA separation examination report showed hearing in each ear was 15/15 for WV and spoken voice (SV).  The March 1960 ARNG enlistment examination report showed hearing in each ear was 15/15 for WV and SV.  The September 1961 active duty enlistment examination report showed hearing in each ear was 15/15 for WV.  The June 1962 separation examination report showed hearing in each ear was 15/15 for WV and SV.  

The Veteran's DD Forms 214 revealed that his MOS was Basic Armor and later Light Weapons Infantry and that he received awards for Marksman (Rifle) and Expert (M-14 Rifle).

In a December 2012 VA audio examination report, the Veteran discussed his service as a tank gunner/commander and platoon sergeant, firing 90 millimeter tank guns and teaching trainees on the rifle range without hearing protection available.
Prior to enlistment, he reported working at a service station and dry cleaning business.  Between his periods of active service, he went to work for Chrysler as a spot welder on the assembly line.  After service, he worked for 34 years starting out in production control (ordering products/delivering parts) and ending as a supervisor.

He denied any significant hearing problems but asserted his wife often complained that he has some hearing loss.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
25
20
35
40
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  Accordingly, only a left ear hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  The Veteran was noted to exhibit normal acoustic immittance and abnormal ipsilateral and contralateral acoustic reflexes in each ear.  The examiner diagnosed sensorineural hearing loss in each ear but indicated that a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation could not be provided, as the claims file was not provided.

In a January 2013 VA addendum medical opinion, after review of the claims file, the same VA examiner opined that hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  In the cited rationale, the examiner highlighted that there were no complaints of hearing loss in the Veteran's records and that the Veteran denied any current hearing problems, stating his loss was primarily noticed by his wife.  It was further noted that there was nothing in the Veteran's service medical records to support any hearing loss in the military or shortly after.  

In a June 2013 private hearing evaluation, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
30
35
35
40
35

Accordingly, only left ear hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

In a February 2014 VA medical opinion, the same VA examiner again reviewed the record, including the Veteran's service treatment records.  The examiner noted that
the Veteran most likely was exposed to excessive amounts of noise exposure in the
military.  However, the examiner indicated that there was no documentation to support any acoustic damage upon separation.  The examiner then cited to Noise and Military Service - Implications for Hearing Loss and Tinnitus (2006), noting that the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Thus, the examiner noted that the opinion remained the same that it was not as least as likely as not that any current hearing loss was related to the Veteran's military noise exposure.

Based on the cumulative evidence of record as well as arguments made by the Veteran's representative concerning the need for another hearing evaluation as well as consideration that in-service WV/SV testing did not accurately assess high frequency hearing sensitivity, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed bilateral hearing loss on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA audiological examination to clarify whether any currently or previously diagnosed bilateral hearing loss is related to his military service.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements concerning his asserted in-service noise exposure, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed bilateral hearing loss was related to events in service, specifically conceded in-service noise exposure.

In doing so, the examiner should acknowledge and discuss in-service WV/SV findings (to include discussion of the assertion that WV/SV testing did not accurately assess high frequency hearing sensitivity and can neither prove nor disprove normal hearing) as well as findings in the December 2012 VA examination report and the January 2013 and February 2014 medical opinions of record. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After the development requested has been completed, the AOJ must review any medical opinion or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion or examination report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


